Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II claims 14, 19, 24 and 29 in the reply filed on 01 August 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 14, 19, 24 and 29 is contained herein below.
Groups I and III Claims 12, 13, 17, 18, 22, 23, 27, 28, 30, 31 and Claims 15, 16, 20, 21, 25 and 26 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
In the Restriction mailed 08 June 2022, in Group II, claims 14, 24 and 28 were included. Claim 19 was left out and claim 28 was included instead of claim 29. As applicant has pointed out Elected Group II should have claims 14, 19, 24 and 29. 

Priority
This application claims foreign priority to CHINA 202010591008.5 filed 06/24/2020, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. The priority date accorded is 08/26/2020 since an English translation of the foreign priority document has not been made available for perfecting the foreign priority claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19, 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is drawn to a method for reducing blood glucose and blood lipids with drugs and FSMPs prepared from soy hull polysaccharides. It is not clear what these drugs are and what Do the FSMPs contain the drugs? It is not clear if the soy hull polysaccharide itself is the drug or if it is modified in some way to obtain the drugs. The plural ‘drugs’ indicates that there is more than one drug. Perusal of the specification did not clarify this either. The claim also does not recite the steps for the claimed method and to whom it is administered. For the purpose of prosecution, the claim is examined as drawn to administration of the soy hull polysaccharide or food containing the soy hull polysaccharide to a subject in the claimed method.
Claim 19 recites, ‘wherein, the soy hull polysaccharide is the only active ingredient in the drugs’. Is there more than one drug?
Claims 24 and 29, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 29 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 24 and 29 depend from claim 14. Claims 24 and 29 recite steps for preparation of the soy hull polysaccharide. However, parent claim 14 is drawn to a method of reducing blood glucose and blood lipids. Claims 24 and 29 do not further limit the claim from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 19, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Food Funct., 2016, 7, 4830-4840).
Liu et al teaches a method of reducing blood lipids (blood cholesterol) level in rats via administration of 4% soy hull polysaccharide (Abstract; page 4832, right col. see under sub-heading ‘In vivo hypochloesterolemic activity assay’ through page 4833, left col. first para; the method of claim 14 and mass percentage of soy hull polysaccharide as in claim 19). The total cholesterol level in rats fed the soy hull polysaccharides was less than those fed cholesterol. A similar result was also seen for LDL and TG levels (page 4837, right col., see under sub-heading ‘In vivo hypocholesterolemic activity of SHSDF and Table 5). 
The above teaching also reads on claims 24 and 29. Claims 24 and 29 recite steps for the method of preparing the soy hull polysaccharide, which are not given patentable weight.
Therefore, Liu et al anticipates claims 14, 19, 24 and 29. 

Claim(s) 14, 19, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (Effects of Soybean Pectin on Blood Glucose and Insulin Responses in Healthy Men. Graduate Theses and Dissertations Retrieved from https://scholarworks.uark.edu/etd/1325; 2015, Univ. of Arkansas, pages 1-52).

	Jones teaches a method of reducing blood glucose in a subject via administration of soy pectin (soy hull polysaccharide). Blood from the subjects were collected and analyzed for glucose. Soy pectin treatment showed lower post prandial glucose concentration over three hours (page 1, last two lines; pages 18-24; the method of claim 14). 10grams of the polysaccharide (obtained from soy hulls-see page 18, lines 1-4 under Materials) was dissolved in 50mL of water and this was added to 10 fluid ounces (295.7mL) solution containing glucose. Therefore, the percentage of soy hull polysaccharide is 2.89% (limitation of claim 19).
The above teaching also reads on claims 24 and 29. Claims 24 and 29 recite steps for the method of preparing the soy hull polysaccharide, which are not given patentable weight.
Therefore, Jones anticipates claims 14, 19, 24 and 29. 


Conclusion
1. Elected Claims 14, 19, 24 and 29 (Group II) are rejected.
2. Group I Claims 12, 13, 17, 18, 22, 23, 27, 28, 30, 31 and Group III Claims 15, 16, 20, 21, 25 and 26 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623